Title: From Thomas Jefferson to John Paul Jones, 1 June 1792
From: Jefferson, Thomas
To: Jones, John Paul



Sir
Philadelphia June 1. 1792.

The President of the United States having thought proper to appoint you Commissioner for treating with the Dey and government of Algiers on the subjects of peace and ransom of our captives, I have the honour to inclose you the Commissions, of which Mr. Thomas Pinkney now on his way to London as our Minister Plenipotentiary there, will be the bearer. Supposing that there exists a disposition to thwart our negociations with the Algerines, and that this would be very practicable, we have thought it adviseable that the knolege of this appointment should rest with the President, Mr. Pinkney and myself: for which reason you will perceive that the commissions are all in my own handwriting. For the same reason, entire secrecy is recommended to you, and that you so cover from the public your departure and destination, as that they may not be conjectured or noticed; and at the same time that you set out after as short delay as your affairs will possibly permit.
In order to enable you to enter on this business with full information, it will be necessary to give you a history of what has passed.
On the 25th. of July 1785. the schooner Maria, Capt. Stevens, belonging to a Mr. Foster of Boston, was taken off Cape St. Vincent’s, by an Algerine cruiser; and five days afterwards, the ship Dauphin, Capt. Obrian, belonging to Messrs. Irvins of Philadelphia was taken by another about 50. leagues Westward of Lisbon. These vessels with their cargoes and crews, 21. persons in number, were carried into Algiers. Mr. John Lamb, appointed Agent for treating of peace between the U.S. and the government of Algiers, was ready to set out from France on that business, when Mr. Adams and myself heard of these two captures. The ransom of prisoners, being a case not existing when our powers were prepared, no provision had been made for it. We thought however we ought to endeavor to ransom our countrymen, without waiting for orders; but at the same time, that, acting  without authority, we should keep within the lowest price which had been given by any other nation. We therefore gave a supplementory instruction to Mr. Lamb to ransom our captives, if it could be done for 200. Dollars a man, as we knew that 300. French captives had been just ransomed by the Mathurins, at a price very little above this sum. He proceeded to Algiers: but his mission proved fruitless. He wrote us word from thence, that the Dey asked 59,496 Dollars for the 21. captives, and that it was not probable he would abate much from that price. But he never intimated an idea of agreeing to give it. As he has never settled the accounts of his mission, no further information has been recieved. It has been said that he entered into a positive stipulation with the Dey to pay for the prisoners the price abovementioned, or something near it; and that he came away with an assurance to return with the money. We cannot believe the fact true; and if it were, we disavow it totally, as far beyond his powers. We have never disavowed it formally, because it has never come to our knowlege with any degree of certainty.
In Feb. 1787. I wrote to Congress to ask leave to employ the Mathurins of France in ransoming our captives; and on the 19th. of Sep. I recieved their orders to do so, and to call for the money from our bankers at Amsterdam as soon as it could be furnished. It was long before they could furnish the money, and, as soon as they notified that they could, the business was put into train by the General of the Mathurins, not with the appearance of acting for the U.S. or with their knolege, but merely on the usual ground of charity. This expedient was rendered abortive by the revolution of France, the derangement of Ecclesiastical orders there, and the revocation of church property, before any proposition perhaps had been made in form by the Mathurins to the Dey of Algiers.
I have some reason to believe that Mr. Eustace, while in Spain endeavored to engage the court of Spain to employ their Mathurins in this same business, but whether they actually moved in it, or not, I have never learned.
We have also been told that a Mr. Simpson of Gibraltar, by the direction of the Messrs. Bulkeleys of Lisbon, contracted for the ransom of our prisoners (then reduced by death and ransom to 14.) at 34,792 28/38 Dollars. By whose orders they did it we could never learn. I have suspected it was some association in London, which finding the prices far above their conception, did not go through with their purpose, which probably had been merely a philanthropic one. Be this as it may, it was without our authority or knowlege.
Again, Mr. Cathalan, our Consul at Marseilles, without any instruction  from the government, and actuated merely, as we presume, by a willingness to do something agreeable, set on foot another negociation for their redemption; which ended in nothing.
These several volunteer interferences, tho’ undertaken with good intentions, run directly counter to our plan; which was to avoid the appearance of any purpose on our part ever to ransom our captives, and by that semblance of neglect, to reduce the demands of the Algerines to such a price as might make it hereafter less their interest to pursue our citizens than any others. On the contrary they have supposed all these propositions, directly or indirectly, came from us: they inferred from thence the greatest anxiety on our part, where we had been endeavoring to make them suppose there was none; kept up their demands for our captives at the highest prices ever paid by any nation; and thus these charitable, tho’ unauthorised, interpositions, have had the double effect of lengthening the chains they were meant to break, and of making us at last set a much higher rate of ransom, for our citizens present and future, than we probably should have obtained, if we had been left alone to do our own work, in our own way.—Thus stands this business then at present. A formal bargain, as I am informed, being registered in the books of the former Dey, on the part of the Bulkeleys of Lisbon, which they suppose to be obligatory on us, but which is to be utterly disavowed, as having never been authorised by us, nor it’s source even known to us.
In 1790. this subject was laid before Congress fully, and at the late session monies have been provided, and authority given to proceed to the ransom of our captive citizens at Algiers, provided it shall not exceed a given sum, and provided also a peace shall be previously negociated within certain limits of expence. And in consequence of these proceedings your mission has been decided on by the President.
Since then no ransom is to take place without a peace, you will of course take up first the negociation of peace; or if you find it better that peace and ransom should be treated of together, you will take care that no agreement for the latter be concluded, unless the former be established before, or in, the same instant.
As to the conditions, it is understood that no peace can be made with that government but for a larger sum of money to be paid at once for the whole time of it’s duration, or for a smaller one to be annually paid. The former plan we entirely refuse, and adopt the latter. We have also understood that peace might be bought cheaper with naval stores than with money: but we will not furnish them naval stores, because we think it not right to furnish them means which we know they will employ to do wrong, and because there might be no economy  in it, as to ourselves in the end, as it would increase the expence of that coercion which we may in future be obliged to practice towards them. The only question then is, What sum of money will we agree to pay them annually for peace?
By a letter from Capt. Obrian, a copy of which you recieve herewith, we have his opinion that a peace could be purchased with money for 60,000 £ sterl. or with naval stores for 100,000. Dollars. An annual payment equivalent to the first, would be 3000 £. sterling or 13,500 Dollars, the interest of the sum in gross. If we could obtain it for as small a sum as the second in money, the annual payment equivalent to it would be 5000. Dollars. In another part of the same letter Capt. Obrian says ‘if maritime stores and two light cruisers given and a tribute paid in maritime stores every two years, amounting to 12,000 Dollars in America’ a peace can be had. The gift of stores and cruisers here supposed, converted into an annual equivalent, may be stated at 9000. Doll. and adding to it half the biennial sum, would make 15,000 Doll. to be annually paid. You will of course use your best endeavors to get it at the lowest sum practicable, whereupon I shall only say, that we should be pleased with 10,000 dollars, contented with 15,000, think 20,000 a very hard bargain, yet go as far as 25,000 if it be impossible to get it for less; but not a copper further, this being fixed by law as the utmost limit. These are meant as annual sums. If you can put off the first annual payment to the end of the first year, you may employ any sum not exceeding that in presents to be paid down: but if the first payment is to be made in hand, that and the presents cannot by law exceed 25,000 Dollars.
And here we meet a difficulty, arising from the small degree of information we have respecting the Barbary states. Tunis is said to be tributary to Algiers. But whether the effect of this be that peace being made with Algiers, is of course with the Tunisians without separate treaty, or separate price, is what we know not. If it be possible to have it placed on this footing, so much the better. At any event it will be necessary to stipulate with Algiers that her influence be interposed as strongly as possible with Tunis, whenever we shall proceed to treat with the latter; which cannot be till information of the event of your negociation, and another session of Congress.
As to the articles and form of the treaty in general, our treaty with Marocco was so well digested, that I inclose you a copy of that to be the Model with Algiers, as nearly as it can be obtained, only inserting the clause with respect to Tunis.
The ransom of the captives is next to be considered. They are now thirteen in number, to wit, Richd. Obrian and Isaac Stephens  captains, Andrew Montgomery and Alexr. Forsyth mates, Jacob Tessanier a French passenger, William Patterson, Philip Sloan, Peleg Lorin, James Hall, James Cathcart, George Smith, John Gregory, James Hermit, seamen. It has been a fixed principle with Congress to establish the rate of ransom of American captives with the Barbary states at as low a point as possible, that it may not be the interest of those states to go in quest of our citizens in preference to those of other countries. Had it not been for the danger it would have brought on the residue of our seamen, by exciting the cupidity of those rovers against them, our citizens now in Algiers would have been long ago redeemed without regard to price. The mere money for this particular redemption neither has been, nor is an object with any body here. It is from the same regard to the safety of our seamen at large that they have now restrained us from any ransom unaccompanied with peace. This being secured, we are led to consent to terms of ransom, to which otherwise our government would never have consented; that is to say, to the terms stated by Capt. Obrian in the following passage of the same letter. ‘By giving the Minister of the marine (the present Dey’s favorite) the sum of 1000. Sequins I would stake my life that we would be ransomed for 13,000 sequins, and all expences included.’ Extravagant as this sum is, we will, under the security of peace in future, go so far; not doubting at the same time that you will obtain it as much lower as possible, and not indeed without a hope that a lower ransom will be practicable from the assurances given us in other letters from Capt. Obrian, that prices are likely to be abated by the present Dey, and particularly with us, toward whom he has been represented as well disposed. You will consider this sum therefore, say 27,000 dollars, as your ultimate limit, including ransom, duties, and gratifications of every kind.
As soon as the ransom is completed, you will be pleased to have the captives well cloathed, and sent home at the expence of the U.S. with as much economy as will consist with their reasonable comfort.
It is thought best that Mr. Pinkney, our minister at London should be the confidential channel of communication between us. He is enabled to answer your draughts for money within the limits before expressed: and as this will be by redrawing on Amsterdam, you must settle with him the number of days after sight at which your bills shall be payable in London so as to give him time, in the mean while, to draw the money from Amsterdam.
We shall be anxious to know as soon, and as often as possible your prospects in these negociations. You will recieve herewith a cypher which will enable you to make them with safety. London and Lisbon  (where Colo. Humphreys will forward my letters) will be the safest and best ports of communication. I also inclose two separate commissions for the objects of peace and ransom. To these is added a commission to you as Consul for the U.S. at Algiers, on the possibility that it might be useful for you to remain there till the ratification of the treaties shall be returned from hence; tho’ you are not to delay till their return, the sending the captives home, nor the necessary payments of money within the limits before prescribed. Should you be willing to remain there, even after the completion of the business, as Consul for the U.S. you will be free to do so, giving me notice, that no other nomination may be made. These commissions, being issued during the recess of the Senate, are in force, by the constitution, only till the next session of the Senate. But their renewal then is so much a matter of course, and of necessity, that you may consider that as certain, and proceed without interruption. I have not mentioned this in the commissions, because it is in all cases surplusage, and because it might be difficult of explanation to those to whom you are addressed.
The allowance for all your expences and time (exclusive of the ransom, price of peace, duties, presents, maintenance and transportation of the captives) is at the rate of 2000. Dollars a year, to commence from the day on which you shall set out for Algiers, from whatever place you may take your departure. The particular objects of peace and ransom once out of the way, the 2000 Dollars annually are to go in satisfaction of time, services, and expences of every kind, whether you act as Consul or Commissioner.
As the duration of this peace cannot be counted on with certainty, and we look forward to the necessity of coercion by cruises on their coast, to be kept up during the whole of their cruising season, you will be pleased to inform yourself, as minutely as possible, of every circumstance which may influence or guide us in undertaking and conducting such an operation, making your communications by safe opportunities.
I must recommend to your particular notice Capt. Obrian, one of the captives, from whom we have recieved a great deal of useful information. The zeal which he has displayed under the trying circumstances of his present situation has been very distinguished. You will find him intimately acquainted with the manner in which and characters with whom business is to be done there, and perhaps he may be an useful instrument to you, especially in the outset of your undertaking, which will require the utmost caution, and the best information. He will be able to give you the characters of the European Consuls there, tho’ you will probably not think it prudent to repose confidence in any of them.

Should you be able succesfully to accomplish the objects of your mission in time to convey notice of it to us as early as possible during the next session of Congress, which meets in the beginning of November and rises the 4th. of March, it would have a very pleasing effect. I am with great esteem, Sir, your most obedient & most humble servt

Th: Jefferson

